IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                      NO. PD-0287-20


                            HAPPY TRAN PHAM, Appellant

                                              v.

                                THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY


    SLAUGHTER, J., filed a concurring opinion in which RICHARDSON and
WALKER, JJ., joined.


                               CONCURRING OPINION


       While I agree that Appellant’s conviction should be upheld based on harmless error,

I would hold that Appellant was entitled to receive the Section 9.04 instruction to clarify

for the jury the issue of provocation. Therefore, I write separately to address this issue.
                                                                                     Pham - 2

       Under Penal Code Section 9.04, a threat to use force against another is justifiable in

the same manner as the use of force. See TEX. PENAL CODE § 9.04 (“The threat of force is

justified when the use of force is justified” under Chapter 9). A person is justified in

displaying a weapon for the purpose of discouraging a deadly assault if he reasonably

believes that such action is immediately necessary to protect himself against the other

person’s use or attempted use of unlawful force, and if his purpose in producing the weapon

is “limited to creating an apprehension that he will use deadly force if necessary.” Id. §§

9.04, 9.31.

       In this case, Appellant claimed that he pulled out his gun for this exact purpose—to

dissuade the decedent from continuing to reach for his weapon—but that when such threat

did not successfully dissuade the decedent from reaching for his weapon, he shot the

decedent. Today the majority holds that these facts do not entitle Appellant to a jury

instruction under Section 9.04 because he actually used deadly force, rather than merely

threatening deadly force. I respectfully disagree. Because the jury was also instructed on

the law of provocation here, an instruction under Section 9.04 was needed to inform the

jury that Appellant’s conduct in pulling out his weapon did not necessarily make him the

first aggressor and may be justifiable as self-defense. Given these circumstances, I would

hold that Appellant was entitled to the Section 9.04 instruction so that the jury would be

fully apprised of Appellant’s right to display a weapon if he reasonably believed that such

display was immediately necessary to protect himself. I would, therefore, hold that the

instructions were erroneous in this regard. But because such error was harmless in light of
                                                                                    Pham - 3

the other trial evidence, I would uphold the court of appeals’ judgment affirming the

conviction.

   I.      Background

        Appellant and Pierre Mai had a contentious history. Several months before the

shooting, the conflict between Appellant and Mai became physical. Mai approached

Appellant in public, “started swinging at [him],” and police had to intervene. Appellant

testified that after this fight, he agreed not to escalate the situation any further. But

according to Appellant, Mai’s friends furthered the feud a few months later at a Halloween

party. Mai’s friend “bumped” into Appellant and a fight broke out between Mai’s and

Appellant’s friends. When the fight was seemingly over, Appellant was struck in the face

with a beer bottle. Appellant also testified that he heard Mai was involved in a drive-by

shooting, which made him realize that the situation could become deadly.

        On the day of the shooting, Appellant had plans to go to dinner at a restaurant with

a group of friends and family. On his way to the dinner, he learned that Mai was also at the

restaurant. Appellant testified that he “was over the situation” so he decided to go to the

restaurant anyway. He walked into the restaurant and out of the corner of his eye, he saw

Mai jump up. Knowing Mai to carry a weapon with him, Appellant believed Mai was about

to reach for his gun. Appellant drew his weapon. He testified he did so as a warning to Mai

in an effort to prevent Mai’s use of deadly force against him. Appellant further testified

that despite this attempt, he observed Mai continue to reach for his own weapon and begin

to point it at Appellant. Appellant then shot Mai.
                                                                                       Pham - 4

       The trial court granted Appellant’s request for a jury instruction on self-defense.

The instructions provided a summary of the law of self-defense under Penal Code Sections

9.31 and 9.32 (governing the use of deadly force). The instructions also included a

provocation instruction, providing that a defendant’s use of force is not justified if he

provoked the other person’s use or attempted use of unlawful force, unless (1) “the

defendant abandon[ed] the encounter, or clearly communicated his intent to do so

reasonably believing he cannot safely abandon the encounter,” and (2) “the other person

nevertheless continue[d] or attempt[ed] to use unlawful force against the defendant.” The

application paragraph of the charge defined provocation as doing “some act, or us[ing]

some language, or [] both, as the case may be, with the intent on his, the defendant’s part,

to produce the occasion for shooting Pierre Mai, and to bring on the difficulty with the said

Pierre Mai, and that such words and conduct on the defendant’s part, if there was such,

were reasonably calculated to, and did, provoke a difficulty[.]”

       Appellant also requested an instruction under Penal Code Section 9.04, governing

threats to use force. In support of his request for the Section 9.04 instruction, Appellant

argued that inclusion of this additional charge would “give[] the jury an understanding of

at what point . . . to apply the secondary deadly force charge . . . .” In other words, the jury

would be able to consider, as two distinct inquiries, whether Appellant was justified in

drawing his weapon initially for the purpose of deterring Mai from reaching for his

weapon, and whether Appellant was further justified in using his weapon when Mai was

ultimately undeterred. The trial court rejected the request for the Section 9.04 instruction

because it did not “really think that § 9.04 applie[d]” to the case. The appellate court
                                                                                        Pham - 5

summarily agreed with the trial court. It concluded that Appellant was not entitled to the

instruction because he actually used deadly force, rather than only the threat of deadly

force. Pham v. State, 595 S.W.3d 769, 779 (Tex. App.—Houston [14th Dist.] 2019).

   II.      Analysis

         A defendant is entitled to an instruction on self-defense if the issue is raised by the

evidence, regardless of whether that evidence is strong or weak, unimpeached or

contradicted, and regardless of what the trial court may think about the credibility of the

defense. Ferrel v. State, 55 S.W.3d 586, 591 (Tex. Crim. App. 2001). On appeal, in

determining whether a defendant was entitled to an instruction on self-defense, we must

view the evidence in the light most favorable to Appellant’s requested submission. Bufkin

v. State, 207 S.W.3d 779, 782 (Tex. Crim. App. 2006).

         Texas Penal Code Section 9.04 is a part of the law of self-defense. Gamino v. State,

537 S.W.3d 507, 510 (Tex. Crim. App. 2017). That provision states:

         The threat of force is justified when the use of force is justified by this
         chapter. For purposes of this section, a threat to cause death or serious bodily
         injury by the production of a weapon or otherwise, as long as the actor’s
         purpose is limited to creating an apprehension that he will use deadly force
         if necessary, does not constitute the use of deadly force.

TEX. PENAL CODE § 9.04.

         “Use of force” is justified “when and to the degree the actor reasonably believes the

force is immediately necessary to protect the actor against the other’s use or attempted use

of unlawful force.” TEX. PENAL CODE § 9.31(a). But “use of force” is not justified “if the

actor provoked the other’s use or attempted use of unlawful force[.]” Id. § 9.31(b)(4).

However, if the actor did provoke the other’s use or attempted use of unlawful force, but
                                                                                   Pham - 6

he “abandons the encounter, or clearly communicates to the other his intent to do so

reasonably believing he cannot safely abandon the encounter; and the other nevertheless

continues or attempts to use unlawful force against the actor,” then the actor may still be

justified in his use of force. Id. § 9.31(b)(4)(A), (B).

       Under the facts of this case, key to the jury’s consideration of whether Appellant

was justified in shooting Mai under the law of self-defense was whether Appellant

provoked the situation with Mai. The State argued in closing that by the very fact that

Appellant pulled out his handgun, he provoked the situation and therefore had no

justification in shooting Mai. In addition, the jury charge included a non-statutory

definition and instruction on provocation. Such information greatly increased the

possibility that the jury would presume that Appellant’s action in pulling a weapon first

was per se provocation foreclosing a self-defense finding regardless of what they believed

about the remaining evidence. Had the jury been instructed under Section 9.04 that the

initial production of a weapon can be justified if the statutory requirements are met, then

the jury could have more properly considered whether Appellant provoked the encounter

with Mai. With such instruction, the jury could have considered whether Appellant was

justified in drawing his weapon as a mere threat because his “purpose [was] limited to

creating an apprehension that he will use deadly force if necessary[.]” TEX. PEN. CODE §

9.04. Then, if the jury found such justification and that the mere fact of drawing a weapon

was not per se provocation, it could have gone on to consider whether Appellant was also

justified in shooting Mai because his threat failed to deter Mai, and Appellant reasonably

believed that Mai continued to reach for a weapon. Accordingly, based on Appellant’s
                                                                                      Pham - 7

testimony at trial, he raised sufficient evidence to justify submission of both a Section 9.04

and 9.31/9.32 instructions. The trial court erred in refusing the instruction under Section

9.04 and the court of appeals erred in upholding such refusal.

       Nevertheless, I agree with the Court’s ultimate conclusion that the denial of the

instruction does not warrant reversal of Appellant’s conviction because such error was not

harmful under these particular circumstances. An error in the charge on self-defense is

charge error subject to a harm analysis pursuant to Almanza v. State, 686 S.W.2d 157 (Tex.

Crim. App. 1985) (op. on reh’g). See Jordan v. State, 593 S.W.3d 340, 345-47 (Tex. Crim.

App. 2020) (finding error in the charge on self-defense based on denial of multiple

assailants instruction and examining such error for “some harm” under Almanza). If error

was preserved through a timely request for the instruction, then reversal is warranted only

if the denial of the requested instruction resulted in “some harm,” which means actual harm

rather than a theoretical complaint. Id. at 347. “[T]he actual degree of harm must be

assayed in light of the entire jury charge, the state of the evidence, including the contested

issues and weight of probative evidence, the argument of counsel and any other relevant

information revealed by the record of the trial as a whole.” Almanza, 686 S.W.2d at 171.

       As discussed above, the State’s arguments in closing and the inclusion of the

provocation charge in the jury instructions arguably support a finding of some harm.

However, to establish actual harm as opposed to theoretical harm, the evidence would need

to present some plausible basis upon which the jury might have concluded that Appellant

was justified in pulling his weapon initially as a threat with the sole purpose of de-

escalating a potentially deadly conflict, and then was further justified in ultimately using
                                                                                       Pham - 8

deadly force against Mai. In light of the totality of the evidence, no such plausible basis

exists here. Witnesses testified that Appellant entered the restaurant and immediately

approached Mai with his gun at his side saying, “Motherf**ker, you in my hood,” “What

the f**k you doing in my motherf**king hood?” or “Bitch, you’re in my hood.” Witnesses

also testified that Mai never pulled a gun. Appellant shot Mai twice—once as Mai fell to

the ground. Appellant then immediately fled the scene and disappeared for more than nine

years. Considering the totality of the evidence, there is no realistic possibility that the jury

would have found that Appellant was justified in both his initial threat of force and his

ultimate use of deadly force, even if it had received the Section 9.04 instruction. Thus,

although I believe it was error to deny the instruction, the record shows nothing more than

theoretical harm under the facts of this case, such that reversal is not warranted.

   III.    Conclusion

       Appellant testified that he drew his weapon to discourage a deadly conflict. Such

was his right if he reasonably believed that threatening the use of force was immediately

necessary to prevent Mai’s use of force against him. The Court wrongly holds that

Appellant was not entitled to a jury instruction informing the jury of this right. In doing so,

we signal that Section 9.04 protects only empty threats. The right to draw a weapon as a

threat in self-defense and the right to use a weapon in self-defense are separate inquiries—

each protected under Texas law. I, therefore, disagree with the Court and would hold that

Appellant was entitled to the Section 9.04 instruction. But because the refusal of the

Section 9.04 instruction was not harmful in this case, I respectfully concur in the Court’s

judgment but do not join its opinion.
                          Pham - 9




FILED: February 9, 2022
PUBLISH